DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       REAGAN ULYSSE, SR.,
                            Appellant,

                                   v.

DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT and
      ALBERLEAN SURNETTA LOUISA POLLARD ULYSSE,
                      Appellees.

                             No. 4D18-2043

                          [January 31, 2019]

   Administrative appeal from the State of Florida, Department of
Revenue, Child Support Program; L.T. Case Nos. 2001191594 and
06550020929AO.

  Reagan Ulysse, Sr., Fort Lauderdale, pro se.

   Ashley B. Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee Department of
Revenue.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.